Title: To James Madison from Edmund Pendleton, 27 August 1781
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Edmundsbury, Augt 27th 1781
Finding on my return from a Visit yr kind favr of the 14th with one from Mr Jones of the 7th & not recollecting which I wrote to last, I determined to pay my respects to both by this Post, without expecting an Answer but in the ordinary rotation.
We had begun to Flatter ourselves with a quiet fall from the departure of the British troops when we heard of their embarkation, but it has vanished upon their relanding & shewing their purpose of taking a stable post at York & Gloucester Towns. Whether this extraordinary Maneuvre was intended to deceive the Marquis into some security which might give them an Advantage, or that they really had a purpose of going elsewhere, which was changed by circumstances, must be left to mere conjecture until they or time shall discover their Secrets, their stay however must prove either that they think neither N. York or Charles Town want their Assistance, or that they would pursue their prospects here at the risque of those. what I know of their & our situation I have mentioned to Mr Jones, but doubt not you have better Accounts of it from camp.
The Recapture of the Fleet conveying the Statia Plunder, is a very agreeable piece of Intelligence, I am sorry it was accompanied by one of a very different aspect, the removal of Mr Necker, whose distinguished abilities & Integrity in discharging the most important Office in his Nation have been celebrated even by its enemies. However men are frail, & all courts have intrigues, and from one or both of those sources was his fall derived.
We have been so often disappointed in accounts of Fleets coming to America, that I have learn’d to pay little Attention to any report of that kind, otherwise I should think the Ships at Hispaniola might make a safe & useful excursion to the American Coast during the hurricane Months, should they do so, they will be welcome Guests however unexpected.
The separation & Independence of the people of Vermont is a very serious and unlucky affair, which I wish there had not been Occasion for Congress to decide on. The people had great reason to complain of Injustice, from which they appeared to have no prospect of relief, but in a Separation from that State of New York, whose Government had done them the Injury; and yet to divide a state at the request of some members of it, against the will of a Majority, or indeed admitting a Power in Congress to divide at all, will establish a precedent, that may prove the Source of much Mischief at some future period: This business, like Agrarian Laws which please the poor & chagrin the Rich, will probably be pleasing to the small States and disgusting to the large, & so produce dissentions amongst Us. however as it is ever good policy when evils are inevitable to choose the lesser, these Objections may be greatly over weighed by those inconveniences which would attend the Rejection of their Petition, and may justifie Congress in the step they take. A case like this may never happen again, yet Precedents, of Power especially, are of such a ductile nature, as to be extended to any purpose a Majority shall Wish. I suppose Our friend Ethan will be one of the first Vermont Members.
The brave Genl. Campbell of our Militia who commanded at King’s Mountain, came ill from our Camp & died last Wednesday in Hanover, much lamented as a Valuable Officer & man; Morgan is also gone home sick. I am with very great regard
Dr Sr Yr Affe & obt Servt
Edmd Pendleton